   Case 1:20-cv-00098-JRH-BKE Document 17 Filed 09/03/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT FOR THE
                         SOUTHERN DISTRICT OF GEORGIA
                               AUGUSTA DIVISION


SOUTHEAST GEORGIA HEALTH            *
                                    *
SYSTEM, INC.,
                                    ★

                                    ★
     Plaintiff,
                                    •k

                                    "k
             V.
                                    ★

                                    ★
GEICO CASUALTY COMPANY,
                                    *                 CV 120-098
     Defendant/Third-Party          *
     Plaintiff,                     *

             V.



FARAH & FARAH, P.A.; RICHARD        *
A. STAGGARD; and BRANDON            *
MILES,                              *

     Third-Party Defendants.


                                ORDER




     Before the Court is the Parties' stipulation of dismissal with

prejudice.   (Doc. 16.)    Plaintiff, Defendant, and Third-Party Defendants

consent to dismissal of all claims pending; thus, dismissal is proper

under Federal Rule of Civil Procedure 41(a)(1)(A)(ii).        IT IS THEREFORE

ORDERED that all pending claims in the case are DISMISSED WITH PREJUDICE.

The Clerk is directed to close this case.     Each party shall bear its own

costs and attorney's fees.


     ORDER ENTERED at Augusta, Georgia this             iv of September, 2020.




                                           J. mNpAL HALL, /CHIEF JUDGE
                                           UNITED STATES   DISTRICT COURT
                                           SOUTHERN   DISTRICT OF GEORGIA
